                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                         LUFKIN DIVISION


PEDRO A. GARCIA                                    §

VS.                                                §               CIVIL ACTION NO. 9:17-CV-72

JOHN P. BOLTON, et al.,                           §

             MEMORANDUM ORDER OVERRULING OBJECTIONS AND
      ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

        Plaintiff, Pedro Garcia, an inmate formerly confined at the Polunsky Unit with the Texas
Department of Criminal Justice, Correctional Institutions Division, proceeding pro se and in forma

pauperis, filed this civil rights action pursuant to 42 U.S.C. § 1983 against defendants John P.

Bolton, Sean R. Burks, Johnny R. Farris, Patricia Garney, and Joseph Smith.

        The Court referred this matter to the Honorable Keith Giblin, United States Magistrate Judge,

at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court. The

Magistrate Judge recommends plaintiff’s claims against defendant John P. Bolton be dismissed for

failure to serve pursuant to Federal Rule of Civil Procedure 4(m) (docket entry no. 77).

        The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the records, and pleadings. Plaintiff filed

objections to the Report and Recommendation of United States Magistrate Judge (docket entry no.

89). This requires a de novo review of the objections in relation to the pleadings and applicable law.

See FED. R. CIV. P. 72(b).

        Plaintiff has had over one year to provide this Court with an address in order to effectuate

service against defendant John P. Bolton. In his objections, plaintiff complains that his custody

restrictions and medication have hindered his ability to locate defendant John P. Bolton. The Court

notes, however, that these restrictions have not hindered plaintiff’s ability to file numerous pleadings

and correspondence with this Court concerning plaintiff’s claims against the additional defendants.
As outlined by the Magistrate Judge, plaintiff himself is ultimately responsible for service. Plaintiff

has failed to show good cause for failure to serve John P. Bolton.

                                               ORDER

       Accordingly, plaintiff’s objections are OVERRULED. The findings of fact and conclusions

of law of the Magistrate Judge are correct, and the report of the Magistrate Judge is ADOPTED.

                So ORDERED and SIGNED March 20, 2019.




                                                            ____________________________
                                                             Ron Clark, Senior District Judge




                                                  2
